OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
In this concededly tragic case, recognizing the very limited scope of appellate review in our court, we cannot conclude that the determination of the suppression court, now affirmed at the Appellate Division, that appellant knowingly and intelligently waived his constitutional preinterrogation rights, was erroneous as a matter of law. Nor can we conclude as a matter of law either that the trial court applied the incorrect standard of criminal responsibility or that appellant’s criminal responsibility was not proved beyond a reasonable doubt, notwithstanding the presence in the record of considerable evidence that appellant may have lacked substantial capacity to know or appreciate the nature and consequences of his conduct and that such conduct was wrong. (Penal Law, § 30.05.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur.
Order affirmed in a memorandum.